DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/02/20.  In view of applicant’s amendment, applicant’s traversal the combination of claim 15 require the particular of the subcombination has been found persuasive. Therefore, the restriction requirement between group I and group II has been withdrawn. Claims 1-20 will be now treated on the merit. 
 Applicant’s election without traverse of species B in the reply filed on 12/2/20 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 The limitation of “a rubber support member configured to create a seal against the tube member” in claim 16 does not revoke 112F interpretation since the support member is provided with a rubber material which provide sufficient structure or material to perform the sealing function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the support member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the rounded corner" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether applicant refer this corner to “a rounded tip” in claim 8.
Claim 14 recites the limitation “the rounded corner" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear whether applicant refer this corner to “second rounded tip” in claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,7,11,15,19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michiels (US 9,857,086).  Regarding claims 1 and 15, Michiels discloses (figures 1 and 5) a heat exchanger assembly comprising a support assembly (clip 50) for attaching a heat exchanger having a tube member (6), to a frame of a machine.  In this case, the limitation of “a frame of a machine” is an intended use for the heat exchanger, and the claimed support assembly does not require to have the frame of a machine.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647.  Michiels further discloses that the support assembly comprising a clip (50) configured to at least partially surround a perimeter of the tube member (6), the clip including a first end portion (portion has a recessed area 38) and a second end portion (portion has a protrusion 37) configured to engage the first end portion to hold the support assembly around the tube member in a closed position (see figure 5), wherein the first end portion includes a laterally-extending projection and a lateral facing surface spaced apart from the projection by a recessed area (38), and wherein the second end portion defines a recess configured to receive a portion of the projection. (see figure A shown below).
 Regarding claims 7 and 19, Michiels discloses (figure 5 and A) that the projection has an axially extending protrusion configured to be received in the recess of the second end portion (see figure A, the projection received in recess of the second end portion).  Regarding claim 11, Michiels discloses that the second end portion includes a second protrusion configured to engage the protrusion on the first end portion when the clip is in the closed position (figure 5 shown that the projection of the second end engages with the lateral projection) . Regarding claim 20, Michiels further discloses (figure A) that a support member (35) is attached to an interior surface of the clip. 

    PNG
    media_image1.png
    625
    955
    media_image1.png
    Greyscale

Figure A: The modified figure corresponds to figure 5 with limitation shown.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over van Walraven (US 6,935,599), herein after Walraven in view of Cheung (US 2002/0135961).  Regarding claims 1 and 15, Walraven discloses (figures 1 and 2) a support assembly for attaching a tube member (pipe) to a supporting structure (column 2, lines 60-63); the support assembly comprising a clip (1) configured to at least partially surround a perimeter of the tube member (column 3, lines 30-31).  Walraven further discloses (figure B shown below) that the clip including a first end portion ( first end portion 20 located on the clip) and a second end portion (second end portion 10 located on the clip) configured to engage the first end portion to hold the support assembly around the tube member in a closed position (figures 3 and 4), wherein the first end portion (20) includes a laterally-extending projection and a lateral facing surface spaced apart from the projection by a recessed area, and wherein the second end portion defines a recess configured to receive a portion of the projection. (see figure B shown below).  Regarding claims 2 and 17, Walraven discloses (figure C as shown below) that the laterally facing surface has a first width and the recessed area has a second width that is greater than the first width. (width can be measured from right end to the left end of the recessed area).    Regarding claims 3 and 18, Walraven discloses (figure C as shown below) that the recessed area has a depth greater than the first width (depth can be measured from right end to the left end of the recessed area).  Regarding claim 4, Walraven discloses (figure D) that the recessed area is defined by an inner surface of the projection, an angled surface extending at an acute angle relative to the inner surface, and a rounded corner connecting the inner surface and the angled surface (the inner rounded corner of portion 25, inner rounded corner is enlarged and shown in figure 6). Regarding claim 5, Walraven discloses (figure D) that the angled surface, which defines the recessed area, extends at an acute angle but not a specific range of 35 degrees to 45 degrees.  However, applicant does not disclose that having the angle extend at a specific range of angle solves any stated problem or is for any particular purpose.  Moreover, it appears that the hook would perform equally well with the angle being at the acute angle as shown by Walraven so that the projection can be easily hooked on the recessed area with a desired securement. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233. Moreover, as an acute angle that forms inward hook on the edge of the recessed area is less than 90 degrees, there is a finite of angles that it would have been obvious to one of the ordinary skill in the art to try to achieve a designed securement between the hook and the recess that the hook is latched on. As the angle is getting smaller, the hook formed on the protrusion and the edge of the recessed area can form a more securement but it will be harder for them to be latched on.  It appears that if the angle is getting bigger, it is easier for the protrusion to be latched on inside the recess but it is also easier for the protrusion to be slipped out of the recess.  Therefore, it is just a tradeoff between the securement and the ease to be latched on of the protrusion and the recess while selecting the angle. 
Regarding claims 7 and 19, Walraven discloses (figure 3) that the projection has an axial extending protrusion (20) configured to be received in the recess of the second end portion. (the protrusion and recess are identified in figure B).  Regarding claim 8, Walraven further disclose (figure C) that the protrusion is defined by an inward surface, an outward surface extending at an acute angle relative to the inward surface and a rounded tip connecting the inward surface to the outward surface.  (the outer rounded corner of portion 25, rounded tip is enlarged and shown in figure 6). Regarding claim 9, Walraven discloses (figure C) that the angled surface, which defines the protrusion, extends at an angle is an acute angle but not a specific range of 55 degrees to 65 degrees.  However, applicant does not disclose that having the angle extend at a specific range of angle solves any stated problem or is for any particular purpose.  Moreover, it appears that the angle would perform equally well with the angle being at the acute angle as shown by Walraven so that the protrusion can be easily attached on the recessed area.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233. Moreover, as an acute angle that forms inward hook is less than 90 degrees, there is a finite of angles that it would have been obvious to one of the ordinary skill in the art to try to achieve a designed securement between the protrusion and the recessed area. Regarding claims 6 and 10, Walraven discloses (figure 6) that the rounded corner has a radius (inner and outer curved of hook 25a) but not a specific range of 0.2 to 0.4 mm.  However, applicant does not disclose that having the radius at a specific range solves any stated problem or is for any particular purpose.  Moreover, it appears that the hook would perform equally well with the radius as shown by Walraven so that the protrusion can be easily attached to the recess with a desired securement.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233. It appears that if the radius is getting bigger, it is easier for the protrusion to be latched on but it is also easier for the protrusion to be slipped out from the recess.  Therefore, it is just a tradeoff between the securement and the ease to be latched on of the protrusion to the recess.   Regarding claim 11, Walraven discloses (figures 3 and 4) that the second end portion (10) includes a second protrusion configured to engage the protrusion on the first end portion (20) when the clip is in the closed positioned.  Regarding claim 12, Walraven discloses (figure B) that the second protrusion is defined by a second inward surface, a second outward surface extending at an acute angle relative to the second inward surface, and a second rounded tip connecting the second inward surface to the second outward surface.  Regarding claim 13, Walraven discloses (figure B) that the angled surface, which defines the second protrusion, extends at an angle is an acute angle but not a specific range of 55 degrees to 65 degrees.  However, applicant does not disclose that having the angle extend at a specific range of angle solves any stated problem or is for any particular purpose.  Moreover, it appears that the angle would perform equally well with the angle being at the acute angle as shown by Walraven so that the protrusion can be easily attached on the recessed area.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233. Moreover, as an acute angle that forms inward hook is less than 90 degrees, there is a finite of angles that it would have been obvious to one of the ordinary skill in the art to try to achieve a designed securement between the protrusion and the recessed area.  Regarding claim 14, Walraven discloses (figures B and E shown below) that the rounded corner has a radius but not a specific range of 0.3 to 0.5 mm.  However, applicant does not disclose any criticality or any particular purpose for having the radius at a specific claimed range  Moreover, it appears that the hook would perform equally well with the radius as shown by Walraven so that the protrusion can be easily attached to the recess with a desired securement.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the range as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233. From figure E, it appears that if the radius is getting bigger, the thicker or more rigid the protrusion of the hook is but it also can add more weight to the clip. Therefore, it is a tradeoff between the rigidity of the hook and the weight of the clip while selecting a radius of the rounded corner.
Van Walraven does not disclose a clip for attaching a heat exchanger, which having a tube member, to a frame of a machine. Cheung discloses (figures 6 and 8) a pipe clip (41) is for used with a heat exchanger which has a tube (1), to attach the tube member to a frame (4) for a purpose of retaining the heat exchanger tube on a frame. Since Cheung is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Cheung’s teaching in Van Walraven’s device for a purpose of using the clip to attach heat exchange pipes to a frame. Regarding the limitation of “a frame of a machine”, the limitation is an intended use for the heat exchanger, and the claimed support assembly does not require to have the frame of a machine.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647.

 

    PNG
    media_image2.png
    551
    723
    media_image2.png
    Greyscale



Figure B: The modified figure corresponds to figure 1 of van Walraven with limitation as shown.


    PNG
    media_image3.png
    582
    869
    media_image3.png
    Greyscale

Figure C: The modified figure corresponds to figure 1 of van Walraven with limitations shown. 

    PNG
    media_image4.png
    635
    967
    media_image4.png
    Greyscale

Figure D: The modified figure corresponds to figure 1 of van Walraven with limitations shown.

    PNG
    media_image5.png
    599
    769
    media_image5.png
    Greyscale

Figure E: The modified figure corresponds to figure 7 of Walraven with limitations shown.

 
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Walraven and Cheung as applied to claim 15 above, and further in view of  Saegusa Shigeru (US 4,790,502), hereinafter Saegusa.  Van Walraven and Cheung substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that the support assembly include a support member or a rubber support member configured to create a seal against the tube member and the clip.  Saegusa discloses (figure 3 and column 3, lines 9-13) a support assembly that includes a rubber support member (9) configured to create a seal against the tube member (P) and the clip (1) surrounds the support member for a purpose of allowing the clip to be tightly attaching the pipe without damaging the pipe due to the rubber support member located between the clip and the tube.  Since Saegusa is from the same field of endeavor with applicant’s invention as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date to use Saegusa’s teaching in the combination device of Walraven and Cheung for a purpose of allowing the clip to be tightly attaching the tube without damaging the tube due to the rubber support member located between the clip and the tube. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Koski et al. (US 2015/0184775A) discloses a heat exchanger.
Izawa (US 10,295,084) discloses a clip device. 
Kato et al. (US 9,416,896) discloses a tube clip assembly.
Allenbach et al (US 8,708,289) discloses a component for fastening clip.
Gilbreath (US 2009/0224111A1) discloses a modular support assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/           Examiner, Art Unit 3763